DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-4 in the reply filed on 08/09/2021 is acknowledged.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “configured to receive a melted end portion of a suture“, in line 3, which should read “configured to receive a melted end portion of the suture”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahadevan (US 20070219586).
Regarding claim 1, Mahadevan discloses a medical device (Fig. 1), comprising:
a needle (10) (shown in Fig. 1) configured for use in suturing tissue (para. 0002 and 0055), the needle comprising:
a cylindrical body (16) having a longitudinal axis extending between first and second ends (see annotated Fig. 1 below) of the cylindrical body (see Fig. 1) (para. 0055);
a lumen (hole (14)) extending through the cylindrical body (16) transverse to the longitudinal axis (Figs. 1-3) (para. 0055-0057); and
a first end portion (11) at the first end of the cylindrical body, wherein the first end portion includes a sharp point (15) configured to pierce tissue (para. 0015) (Fig. 1);
wherein an outer surface of the cylindrical body defines a first recess (slope (13)) in communication with an opening of the lumen (see Fig. 4) (para. 0058) and configured to receive an end of a suture (para. 0055) (Fig. 1).

    PNG
    media_image1.png
    280
    723
    media_image1.png
    Greyscale

Annotated Fig. 1 of Mahadevan
Regarding claim 2, Mahadevan discloses further comprising a second end portion (11a) at the second end of the cylindrical body, wherein the second end portion includes a sharp point (15) configured to pierce tissue (Fig. 1) (para. 0055).
Regarding claim 3, Mahadevan discloses wherein the first recess forms a slot in the outer surface of the cylindrical body (para. 0058 discloses that the slope (13) of the tapered end (11) of the first end of the cylindrical body forms a first slot [interpreted as the first recess] that terminates into tip (15), and the first recess is configured to receive a melted end portion of the suture (para. 0055 and 0058 discloses the slope (13) is deep enough to house a suture). Note: the phrase "configured to receive a melted end portion of the suture" is considered as functional language. Therefore the device of Mahadevan needs only to be capable of receiving a melted end portion of the suture. Since the device of Mahadevan meets the structural limitations of the claim, the first recess of Mahadevan is "configured to receive a melted end portion of the suture".
Regarding claim 4, Mahadevan discloses a second recess in communication with a second opening of the lumen (14) (see Fig. 5 which illustrates a suture going through the first and second opening of the lumen (14)) (para. 0058 discloses that the slope (13) of the tapered end (11a) of the second end of the cylindrical body forms a slot [interpreted as the second recess] that terminates in the tip (15a), wherein the second recess is configured to receive a portion of the suture (para. 0055 and 0058 discloses the slope (13) is deep enough to house a suture).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumbo (US 20080108957).
Regarding claim 1, Cumbo discloses a medical device (Fig. 2), comprising:
a needle (17) (shown in Fig. 2) configured for use in suturing tissue (para. 0035), the needle comprising:
a cylindrical body (18) having a longitudinal axis extending between first and second ends (see annotated Fig. 2 below) of the cylindrical body (18) (see Fig. 2) (para. 0030);

a first end portion (19) at the first end of the cylindrical body (para. 0030), wherein the first end portion (19) includes a sharp point (23) configured to pierce tissue (para. 0031, 0035-0037) (Fig. 2);
wherein an outer surface of the cylindrical body defines a first recess (slit (26)) in communication with an opening of the lumen (Fig, 2) (para. 0032) and configured to receive an end of a suture (para. 0032 and para. 0035) (Fig. 2).

    PNG
    media_image2.png
    324
    760
    media_image2.png
    Greyscale

Annotated Fig. 2 of Cumbo

Regarding claim 2, Cumbo discloses further comprising a second end portion (20) at the second end of the cylindrical body (18) (Fig. 2) (para. 0030), wherein the second end portion (20) includes a sharp point (24) configured to pierce tissue (Fig. 2) (para. 0031, 0035-0037).
Regarding claim 3, Cumbo discloses wherein the first recess (26) forms a slot in the outer surface of the cylindrical body (Fig. 2) (para. 0032 and para. 0035), and the first recess (26) is configured to receive a melted end portion of the suture (para. 0032 and 0035 discloses the slit (26) is used to receive the knot end (29) of the suture (30)). Note: the phrase "configured to receive a melted end 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771